             Case 3:17-cv-02183-MEM Document 83 Filed 09/11/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD,                             :

                      Plaintiff            :   CIVIL ACTION NO. 3:17-2183

                 v.                        :        (JUDGE MANNION)

 SUSQUEHANNA COUNTY,                       :

                      Defendant            :


                                        ORDER


        The settlement conference scheduled for September 14, 2020, is

continued until Wednesday, September 23, 2020 at 10:00 a.m. in Courtroom

#3 of the William J. Nealon Federal Building and United States Courthouse,

235 North Washington Ave, Scranton, PA.

        All other aspects of the September 2, 2020 order, remain unchanged.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: September 11, 2020
17-2183-10
